Title: To Thomas Jefferson from Horatio Gates, 14 September 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsboro. 14 Sept. 1780

I am Honored with the receipt of Your Excellencys Letter Dated the 3d: Inst: and pleased to find from thence that Virginia is so Zealous, and Spirited, in Her Exertions against the Common Enemy. In my Letter to Congress of the 20th: Ult: I acquainted them with the necessity of sending a very Considerable Supply of Arms to this Department, as all the Militia had been Furnished with were thrown away, and Lost. There is no Doubt, but they will comply with the Requisition. Enclosed I send Your Excellency a Copy of the Letter that goes by this conveyance to Col. Carrington; I believe from the Tenor of your letter to me, You will approve of the Orders I have Given the Colonel. A Prize is Just Brought into Newburn from Glasgow, full of the best Assortment of Goods for the Army. Amongst the rest their is a very large Quantity of Tent Cloath. I have requested the whole may be taken for the Troops. I expect to know in a few days how far the Owners will agree to my proposals. Virginia will with readyness pay Her share of the Bargain I may be Obliged to make in her behalf: Blankets, and Shoes, to a considerable Ammount are in the Prize. These I have  also Demanded: indeed it matters little what purse it comes out of, as in the End all must pay their Share of The Great Bill. I can neither confirm, nor refute, the intelligence I sent your Excellency in my Letter of the 9th. Instant: as I have not since then, been able to Learn with any Certainty the real Designs of the Enemy. Good Spies are difficult to be had without Gold; There I have most Sensibly Felt, the Advantage Lord Cornwallis has Over me. A Special Express will set out instantly, the moment I am convinced of the Route the Enemy are taking. I am much Obliged to Your Excellency for Supplying Col. Kosciuszco with Money for His Journey. Inclosed is Mr. Clay, the Paymaster Generals Draught for the Sum You advanced the Col. which will Liquidate that Demand.
